First Amendment to Amended and Restated Credit Agreement
 
This First Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of August 3, 2011 (the “First Amendment
Effective Date”), among GFA Brands, Inc., a Delaware corporation (the
“Borrower”), Smart Balance, Inc., a Delaware corporation (the “Parent”), as a
Guarantor, the direct and indirect Subsidiaries of the Borrower from time to
time party to the Credit Agreement (hereafter defined), as Guarantors (together
with the Parent, the “Guarantors”), the several financial institutions from time
to time party to this Agreement, as Lenders (the “Lenders”), and Bank of
Montreal, a Canadian chartered bank acting through its Chicago branch, as
Administrative Agent (the “Administrative Agent”).
 
Preliminary Statements
 
A.The Borrower, the Parent, the other Guarantors, the Lenders and the
Administrative Agent are currently party to that certain Amended and Restated
Credit Agreement dated as of March 31, 2011 (such Amended and Restated Credit
Agreement, as the same has been amended prior to the date hereof, being referred
to herein as the “Credit Agreement”).  All capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.
 
B.The Borrower has requested that the Lenders amend the Credit Agreement to add
a new Borrower thereto and make certain other amendments to the Credit
Agreement, and the Lenders are willing to do so under the terms and conditions
set forth in this Amendment.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1.                Permitted Acquisition.
 
The Lenders hereby confirm and agree that, upon satisfaction of the conditions
precedent set forth in Section 4.1 below, the purchase by the Borrower, directly
or indirectly, of all of the issued and outstanding capital stock of
Importations DE-RO-MA (1983) Ltée, a corporation established pursuant to the
laws of the Province of Québec (the “Glutino Acquisition”), as set forth in that
certain Stock Purchase Agreement dated as of August 3, 2011 between 9249-2180
Québec Inc., a corporation established pursuant to the laws of Canada, and
Stepworth Holdings Inc., a corporation established pursuant to the laws of
Canada (the “Stock Purchase Agreement”), shall constitute a “Permitted
Acquisition” for all purposes of the Credit Agreement and the other Loan
Documents.
 
Exhibit 10.2 First Credit Agreement Amendment
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.                Addition of New Borrower and New Guarantor.
 
2.1.        Each of the parties hereto hereby confirms and agrees that, upon the
effectiveness of the conditions precedent set forth in Section 4.2 below, on or
prior to the date  that is 10 Business Days after the First Amendment Effective
Date (such date being the “Glutino Accession Date”), Glutino USA, Inc., a
Delaware corporation (“Glutino”), shall execute a joinder substantially in the
form of Exhibit J hereto (the “Credit Agreement Joinder”) and become a
“Borrower” for all purposes of the Credit Agreement (the “Glutino
Accession”).  At all times from and after the Glutino Accession Date, Glutino
shall comply with each of the covenants set forth in Section 8 of the Credit
Agreement applicable to it.  Without limiting the generality of the foregoing,
Glutino hereby agrees to perform, at all times from and after the Glutino
Accession Date, all the obligations of a Borrower under, and to be bound in all
respects by the terms of, the Credit Agreement and the other Loan Documents to
the same extent and with the same force and effect as if Glutino were a
signatory party thereto.
 
2.2.        Each of the parties hereto hereby confirms and agrees that, on or
prior to the date that is 10 Business Days after the First Amendment Effective
Date (the “New Guarantor Accession Date”), the Borrower shall cause SB Glutino,
L.P., a Delaware limited partnership (the “New Guarantor”) to satisfy the
requirements of Section 4.3 below and become a “Guarantor” for all purposes of
the Credit Agreement (the “New Guarantor Accession”).
 
2.3.        Each of the parties hereto hereby confirms and agrees that,
notwithstanding anything to the contrary in the Credit Agreement or the other
Loan Documents, (a) Glutino shall not be required to become a “Guarantor” under
the Credit Agreement unless the Glutino Accession does not occur on or prior to
the date that is 10 Business Days following the First Amendment Effective Date,
(b) the New Guarantor shall not be required to become a “Guarantor” under the
Credit Agreement prior to the date that is 10 Business Days following the First
Amendment Effective Date and (c) the Borrower shall not be required to pledge
any of the equity interests in the Glutino Subsidiaries, the Parent and the
Borrower shall not be required to comply with the requirements of the Collateral
Documents with respect to any of the Glutino Subsidiaries, and the Glutino
Subsidiaries shall not be required to comply with the requirements to provide
collateral, in each case, as required under the Credit Agreement and the other
Loan Documents, until the date that is 10 Business Days following the First
Amendment Effective Date.
 
Section 3.                Amendments.
 
3.1.         Subject to the satisfaction (or waiver by the Administrative Agent)
of the conditions precedent set forth in Section 4.1 below, the Credit Agreement
shall be and hereby is amended as follows:


(a)           Section 4.1 of the Credit Agreement is hereby amended in its
entirety and as so amended shall be restated to read as follows:


Guaranties. The payment and performance of the Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability shall at all times be
guaranteed by the Parent and each direct and indirect Domestic Subsidiary of the
Borrower pursuant to Section 12 hereof or pursuant to one or more guaranty
agreements in form and substance reasonably acceptable to the Administrative
Agent, as the same may be amended, modified or supplemented from time to time
(individually a “Guaranty” and collectively the “Guaranties” and each of the
Parent and each such Domestic Subsidiary executing and delivering this Agreement
as a Guarantor (including any Domestic Subsidiary hereafter executing and
delivering an Additional Guarantor Supplement in the form called for by Section
12 hereof) or a separate Guaranty being referred to herein as a “Guarantor” and
collectively the “Guarantors”); provided, for the avoidance of doubt, that a
Foreign Subsidiary shall not be required to be a Guarantor hereunder.


 
-2-

--------------------------------------------------------------------------------

 
 
(b)           Section 4.2 of the Credit Agreement is hereby amended in its
entirety and as so amended shall be restated to read as follows:


Collateral. The Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability shall be secured by (a) valid, perfected, and enforceable
Liens on all issued and outstanding equity interests of the Borrower and its
Subsidiaries and (b) valid, perfected, and enforceable Liens on all right,
title, and interest of the Borrower and each Guarantor in all of their accounts,
chattel paper, instruments, documents, general intangibles, letter-of-credit
rights, supporting obligations, deposit accounts, investment property, inventory
equipment, fixtures, commercial tort claims, real estate and certain other
Property, whether now owned or hereafter acquired or arising, and all proceeds
thereof; provided, however, that Liens on the Voting Equity of a Foreign
Subsidiary shall be limited to 66% of the total outstanding Voting Equity of a
first-tier Foreign Subsidiary (and no equity interests of any Subsidiary
thereof); and provided further, that unless otherwise required by the
Administrative Agent or the Required Lenders during the existence of an Event of
Default: (i) Liens on local petty cash accounts maintained by the Borrower and
the Guarantors in proximity to their operations need not be perfected provided
that the total amount on deposit at any one time not so perfected shall not
exceed $100,000 in the aggregate and Liens on payroll accounts maintained by the
Borrower and the Guarantors need not be perfected provided the total amount on
deposit at any time does not exceed at any time the then current amount of their
payroll obligations, (ii) Liens on vehicles which are subject to a certificate
of title law need not be perfected provided that the total value of such
property at any one time not so perfected shall not exceed $250,000 in the
aggregate, (iii) Liens on equipment located at facilities owned or maintained by
the Borrower’s co-packers shall not be perfected to the extent that the book
value of any such individual item of equipment does not exceed $50,000 and the
book value of all such equipment does not exceed $1,000,000 in the aggregate,
and (iv) except as otherwise required by Section 8.27 hereof, Liens will not be
granted on patents, patent licenses, trademarks, trademark licenses and other
intellectual property in each case registered in jurisdictions outside the
United States of America. To the extent that the exceptions set forth in clauses
(i), (ii),  or (iii) of the preceding sentence cease to apply as a result of the
occurrence of a Default or Event of Default, such exceptions shall again be
available to the Borrower and the Guarantors when such Default or Event of
Default is cured or otherwise ceases to exist. The Borrower acknowledges and
agrees that the Liens on the Collateral shall be granted to the Administrative
Agent for the benefit of the holders of the Obligations, the Hedging Liability,
and the Funds Transfer and Deposit Account Liability and shall be valid and
perfected first priority Liens subject, however, to the proviso appearing at the
end of the preceding sentence and to Liens permitted by Section 8.8 hereof, in
each case pursuant to one or more Collateral Documents from such Persons, each
in form and substance reasonably satisfactory to the Administrative Agent.


 
-3-

--------------------------------------------------------------------------------

 


(c)            Section 5.1 of the Credit Agreement is hereby amended by adding
the following new defined terms thereto, appearing in appropriate alphabetical
sequence:


“Glutino Acquisition” means the acquisition by GFA, directly or indirectly, of
all of the issued and outstanding capital stock of Importations DE-RO-MA (1983)
Ltée, a corporation established pursuant to the laws of the Province of Québec,
the registered and beneficial owner of all of the issued and outstanding capital
stock of Glutino USA, Inc., under and pursuant to that certain Stock Purchase
Agreement dated as of August 3, 2011 between 9249-2180 Québec Inc., a
corporation established pursuant to the laws of Canada, and Stepworth Holdings
Inc., a corporation established pursuant to the laws of Canada.


“GFA Note” means that certain unsecured promissory note dated as of August 3,
2011 issued by 9249-2180 Québec Inc. to GFA pursuant to the transactions
described in Schedule 8.28 hereof.


“Glutino Subsidiaries” means Glutino USA, Inc., SB Glutino, L.P., 9249-2180
Québec Inc. and 9249-2123 Québec Inc..
 
 
-4-

--------------------------------------------------------------------------------

 
 
(d)            The following defined terms set forth in Section 5.1 of the
Credit Agreement are hereby amended in their entirety and as so amended shall be
restated to read as follows:
“EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of (a)
Interest Expense for such period, (b) federal, state, and local income and
franchise taxes for such period, (c) depreciation of fixed assets and
amortization of intangible assets for such period, (d) non-cash equity
compensation, (e) non-cash warrant expenses, (f) any write off or amortization
of deferred financing costs, (g) any other non-recurring expenses, losses and
charges reducing Net Income which do not represent a cash item in such period or
any future period, (h) special bonuses (in an aggregate amount not to exceed
$1,000,000) paid to employees of any Glutino Subsidiary (to the extent not paid
by any Borrower or Guarantor after the closing of the Glutino Acquisition), (i)
expenses incurred in connection with the termination of hedging agreements of
any Glutino Subsidiary (to the extent not paid by any Borrower or Guarantor
after the closing of the Glutino Acquisition), (j) long-term incentive
compensation for employees of any Glutino Subsidiary (to the extent not paid by
any Borrower or Guarantor after the closing of the Glutino Acquisition), (k)
costs and expenses incurred by any Glutino Subsidiary prior to the date of the
Glutino Acquisition, which shall not be incurred after the consummation of the
Glutino Acquisition (e.g., management fees), (l) integration expenses (including
severance, relocation, plant consolidation and related items) arising from the
Glutino Acquisition in an aggregate amount not to exceed $2,000,000; provided,
however, such integration expenses must be incurred and paid prior to the third
anniversary of the consummation of the Glutino Acquisition, (m) transaction
expenses and charges incurred by the Parent or any Subsidiary directly relating
to the Glutino Acquisition in an aggregate amount not to exceed $5,000,000, (n)
other transaction expenses and charges incurred by any Glutino Subsidiary
directly relating to the Glutino Acquisition (1) to the extent not directly or
indirectly paid by the Borrower or any Guarantor after the date of the Glutino
Acquisition or (2) that are otherwise reasonably acceptable to the
Administrative Agent, (o) non-cash purchase accounting charges incurred during
such period, (p) non-cash losses arising from mark-to-market adjustments of
hedging transactions permitted hereunder and (p) the cumulative effect of
changes in accounting principles as required by GAAP, minus (q) non-cash gains
arising from mark-to-market adjustments of hedging transactions permitted
hereunder; provided that for the purposes of calculating the Total Funded
Debt/EBITDA Ratio and the ratio set forth in Section 8.23(b) hereof as of the
end of each fiscal quarter of the Parent for the four fiscal quarter period then
ended, (x) for any Permitted Acquisition other than the Glutino Acquisition, the
EBITDA for any Acquired Business acquired by the Parent or any Subsidiary
pursuant to a Permitted Acquisition during such four fiscal quarter period shall
be included on a pro forma basis for such four fiscal quarter period (assuming
the consummation of such acquisition and the incurrence or assumption of any
Indebtedness for Borrowed Money in connection therewith occurred as of the first
day of such four fiscal quarter period) and (y) with respect to the Glutino
Acquisition, the “EBITDA” for the Glutino Subsidiaries to be consolidated with
the EBITDA of the Parent for the fiscal quarters of the ending June 30, 2011,
March 31, 2011, December 31, 2010 and September 30, 2010 shall for all purposes
of this Agreement be deemed to be $489,000, $2,056,000, $2,352,000, and
$1,755,000, respectively.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or agencies with
similar functions of comparable stature and authority with respect to any
Domestic Subsidiary (or, with respect to any Foreign Subsidiary, generally
accepted accounting principles in the opinions and pronouncements of equivalent
organizations in such Foreign Subsidiary’s jurisdiction of organization), which
are applicable to the circumstances as of the date of determination,
consistently applied.
 
“Intercompany Agreements” means and includes the Management and Administrative
Services Agreement, the Tax Sharing Agreement and all other agreements,
instruments and other documents described in Schedule 8.28 hereto or directly
related thereto.
 
“Management and Administrative Services Agreement” means that certain Management
and Administrative Services Agreement dated as of May 21, 2007, by and between
the Parent and GFA.
 
“Tax Sharing Agreement” means that certain Tax Sharing Agreement dated as of
August 3, 2011, by and among the Parent, GFA and Glutino.
 
(e)Section 8.1 of the Credit Agreement is hereby amended in its entirety and as
so amended shall be restated to read as follows:
 
Section 8.1.   Maintenance of Business.  Each of the Parent and the Borrower
shall, and shall cause each Subsidiary to, preserve and maintain its existence,
except as otherwise provided in Section 8.10(c) hereof.  Each of the Parent and
the Borrower shall, and shall cause each Subsidiary to, preserve and keep in
force and effect all licenses, permits, franchises, approvals, patents,
trademarks, trade names, trade styles, copyrights, and other proprietary rights
necessary to the proper conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect.  Notwithstanding the
foregoing, following the sale, transfer, lease or other disposition of all of
the Property of any Guarantor to the Borrower or any other Guarantor, such
Guarantor may dissolve in accordance with the terms of its organizational
documents.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(f)      Clause (b) of Section 8.7 of the Credit Agreement is hereby amended by
deleting the number “$5,000,000” and inserting the number “$6,500,000” in lieu
thereof.
 
(g)     Clause (e) of Section 8.7 of the Credit Agreement is hereby amended in
its entirety and as so amended shall be restated to read as follows:
 
(e)intercompany advances from time to time owing by any Subsidiary to the Parent
or another Subsidiary or by the Parent to a Subsidiary in the ordinary course of
business; provided, however, that the aggregate amount of all intercompany
advances made from the Borrower or any Guarantor to any Subsidiary that is not a
Guarantor (other than any amounts due and outstanding under the Intercompany
Agreements and any advance to any Subsidiary for the purpose of making Capital
Expenditures pursuant to Section 8.23(c)) shall not exceed $10,000,000 at any
time outstanding;
 
(h)     Clause (f) of Section 8.7 of the Credit Agreement is hereby amended by
deleting the number “$10,000,000” and inserting the number “$15,000,000” in lieu
thereof.
 
(i)      Clause (l) of Section 8.7 of the Credit Agreement is hereby amended by
deleting the number “$2,500,000” and inserting the number “$4,000,000” in lieu
thereof.
 
(j)      Clause (j) of Section 8.8 of the Credit Agreement is hereby amended by
deleting the words “the Borrower and the Guarantors” and inserting the words
“the Borrower or any Subsidiary” in lieu thereof.
 
(k)     Clause (l) of Section 8.8 of the Credit Agreement is hereby amended by
deleting the words “the Borrower or any Guarantor” and inserting the words “the
Borrower or any Subsidiary” in lieu thereof.
 
(l)      Clause (m) of Section 8.8 of the Credit Agreement is hereby amended in
its entirety and as so amended shall be restated to read as follows:
 
(m)    Liens arising from precautionary UCC filings (or similar registrations in
foreign jurisdictions) regarding “true” operating leases or the consignment of
goods to the Borrower or any Subsidiary; and
 
 
-7-

--------------------------------------------------------------------------------

 
 
(m)    Clause (f) of Section 8.9 of the Credit Agreement is hereby amended in
its entirety and as so amended shall be restated to read as follows:
 
(f)the Borrower’s investments from time to time in its Subsidiaries, the
Parent’s investments from time to time in any Borrower or any Guarantor, and
investments made from time to time by a Subsidiary in one or more of its
Subsidiaries; provided, however, that the aggregate amount of such investments
made from the Borrower or any Guarantor to any Subsidiary that is not a
Guarantor (other than any amounts due and outstanding under the Intercompany
Agreements and) shall in no event exceed $10,000,000 at any time outstanding;
 
(n)    Clause (g) of Section 8.9 of the Credit Agreement is hereby amended in
its entirety and as so amended shall be restated to read as follows:
 
(g)intercompany advances made from time to time by the Parent or a Subsidiary to
another Subsidiary or by a Subsidiary to the Borrower in the ordinary course of
business; provided, however, that the aggregate amount of intercompany advances
made from the Borrower or any Guarantor to any Subsidiary that is not a
Guarantor (other than any amounts due and outstanding under the Intercompany
Agreements and any advance to any Subsidiary for the purpose of making Capital
Expenditures pursuant to Section 8.23(c)) shall not exceed $10,000,000 at any
time outstanding;
 
(o)    Clause (k) of Section 8.9 of the Credit Agreement is hereby amended by
inserting the words “or any Subsidiary” immediately following the words “by the
Borrower” and immediately preceding the words “in interest rate”.
 
(p)Section 8.9 of the Credit Agreement is hereby amended by inserting a new
clause (p) immediately following the existing clause (o):
 
(p)any other investment and/or advance made for the purpose of making a Capital
Expenditure or that otherwise constitutes a Capital Expenditure, in each case
that is otherwise permitted under Section 8.23(c).
 
(q)Clause (c) of Section 8.10 of the Credit Agreement is hereby amended in its
entirety and as so amended shall be restated to read as follows:
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)(i) the merger of any Guarantor or Subsidiary with and into the Borrower or
any other Guarantor, provided that, in the case of any merger involving the
Borrower, the Borrower is the corporation surviving the merger; or (ii) the
merger of any Subsidiary that is not a Guarantor with and into any other
Subsidiary that is not a Guarantor.
 
(r)Clause (e) of Section 8.10 of the Credit Agreement is hereby amended by
deleting the words “the Borrower or the Guarantor” and inserting the words “the
Borrower or any Subsidiary” in lieu thereof.
 
(s)Clause (k) of Section 8.10 of the Credit Agreement is hereby amended by
deleting the words “the Borrower or any Guarantor” and inserting the words “the
Borrower or any Subsidiary” in lieu thereof.
 
(t)Clause (o) of Section 8.10 of the Credit Agreement is hereby amended in its
entirety and as so amended shall be restated to read as follows:
 
(o)the sale, transfer, lease or other disposition of Property of the Borrower or
any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) aggregating for the Borrower and its Subsidiaries not
more than $1,000,000 during any fiscal year of the Borrower;
 
(u)    Clause (p) of Section 8.10 of the Credit Agreement is hereby amended in
its entirety and as so amended shall be restated to read as follows:
 
(p)disposition of Property that does not use (i) the “Earth Balance”, “Smart
Balance”, “Best Life” or “Glutino” trademark or (ii) technology that is subject
to any license agreement existing on the date hereof; and
 
(v)     Section 8.17 of the Credit Agreement is hereby amended in its entirety
and as so amended shall be restated to read as follows:
 
No Changes in Fiscal Year. The fiscal year of the Parent, the Borrower and its
Subsidiaries ends on December 31 of each year; and the Borrower shall not, nor
shall it permit any Subsidiary to, change its fiscal year from its present basis
without the prior written consent of the Administrative Agent.  Notwithstanding
the foregoing, the parties hereto hereby acknowledge and agree that the fiscal
year of one or more of the Glutino Subsidiaries ends on March 31 of each year
and that the Borrower shall be permitted to take such action as may be required
so that any such fiscal year ends on December 31 of each year.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(w)    Clause (c) of Section 8.23 of the Credit Agreement is hereby amended by
adding the following sentence at the end thereof, to read as follows:
 
Notwithstanding the foregoing and in addition thereto, the Parent, the Borrower
and its Subsidiaries shall be permitted to incur additional Capital Expenditure
in an aggregate amount not to exceed $8,500,000 at any time on or prior to
December 31, 2012.
 
(x)     Section 8.24 of the Credit Agreement is hereby amended in its entirety
and as so amended shall be restated to read as follows:
 
Operating Accounts.  Each of the Parent, the Borrower and their Subsidiaries
(other than any Foreign Subsidiary) shall maintain with the Administrative Agent
(or one of its Affiliates) or another Lender or one of its Affiliates as its
primary depository bank, including for its principal operating, administrative,
cash management, collection activity, and other deposit accounts for the conduct
of its business; provided that at all times from and after the Closing Date (or,
in the case of any such accounts maintained by a Glutino Subsidiary that is not
a Foreign Subsidiary, at all times from after November 2, 2011), such accounts
are subject to deposit account control agreements in favor of Administrative
Agent on terms reasonably satisfactory to Administrative Agent, including that,
upon the occurrence and during the continuation of an Event of Default, no other
party other than the Administrative Agent, including the Borrower, shall
otherwise have control over such deposit account.
 
(y)    Section 8.27 of the Credit Agreement is hereby amended by deleting the
number “5%” and inserting the number “10%” in lieu thereof.
 
(z)Section 8 of the Credit Agreement is hereby amended by adding a new Section
8.28 thereto, to read as follows:
 
Section 8.28.  Glutino Acquisition.  Notwithstanding anything contained herein
or in any other Loan Document to the contrary, the parties hereto agree that the
Parent, the Borrower and its Subsidiaries shall be permitted to consummate each
of the transactions described in Schedule 8.28 hereof and to execute, deliver
and perform its obligations under any agreements, instruments or other documents
described therein or otherwise reasonably necessary or appropriate in connection
therewith.
 
(aa)   Schedule 5.1 to the Credit Agreement is hereby amended in its entirety
and as so amended shall be replaced with Schedule 5.1 to this Amendment.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(bb)  The Credit Agreement is hereby amended by adding a new Schedule 8.28, to
read as set forth in Schedule 8.28 to this Amendment.
 
3.2.   Subject to the satisfaction (or waiver by the Administrative Agent) of
the conditions precedent set forth in Section 4.2 below, the Credit Agreement
shall, as of the Glutino Accession Date, be amended as follows:
 
(a)The first sentence appearing in the introductory paragraph of the Credit
Agreement shall be amended in its entirety, and as so amended shall be restated
to read as follows:
 
This Amended and Restated Credit Agreement is entered into as of March 31, 2011,
by and among GFA Brands, Inc., a Delaware corporation (“GFA”), Glutino USA,
Inc., a Delaware corporation (“Glutino,” and together with GFA, the
“Borrowers”), Smart Balance, Inc., a Delaware corporation (the “Parent”), as a
Guarantor, the direct and indirect Subsidiaries of the Borrowers from time to
time party to this Agreement, as Guarantors, the several financial institutions
from time to time party to this Agreement, as Lenders, and Bank of Montreal,
a Canadian chartered bank acting through its Chicago branch, as Administrative
Agent as provided herein.
 
-11-

--------------------------------------------------------------------------------

 
 
 (b)Section 13 of the Credit Agreement shall be amended by adding a new Section
13.27 and a new 13.28 thereto, to read as follows:
 
Section 13.27.  Joint and Several.  Each of the Borrowers (each a “Borrower Loan
Party”) hereby acknowledge and agree that each reference to “Borrower” in this
Agreement shall be deemed a reference to each Borrower Loan Party collectively
and each Borrower Loan Party hereby acknowledge and agree that it has joint and
several liability on the Loans, Notes, Reimbursement Obligations and on all
obligations owed by the Borrower under this Agreement and that such liability is
absolute and unconditional and shall not in any manner be affected or impaired
by any of acts or omissions whatsoever by the Lenders, and without limiting the
generality of the foregoing, each Borrower Loan Party’s joint and several
liability on the Loans, Notes, Reimbursement Obligations and under this
Agreement shall not be impaired by any acceptance by the Lenders of any other
security for or guarantors upon the Loans, Notes, Reimbursement Obligations or
any obligations under this Agreement or by any failure, neglect or omission on
the Lenders’ part to resort to any one or all of the Borrower Loan Parties for
payment of the Loans, Notes, Reimbursement Obligations or the obligations under
this Agreement or to realize upon or protect any collateral security therefor. 
Each Borrower Loan Party’s joint and several liability on the Loans, Notes,
Reimbursement Obligations and under this Agreement shall not in any manner be
impaired or affected by who receives or uses the proceeds of the Loans,
Reimbursement Obligations or for what purposes such proceeds are used, and each
Borrower Loan Party waives notice of borrowing requests issued by, and loans
made to, other Borrower Loan Parties.  Such joint and several liability of each
Borrower shall also not be impaired or affected by (and each Lender, without
notice to anyone, is hereby authorized to make from time to time) any sale,
pledge, surrender, compromise, settlement, release, renewal, extension,
indulgence, alteration, substitution, exchange, change in, modification or
disposition of any collateral security for the Loans, Notes, Reimbursement
Obligations or the obligations under this Agreement or of any guaranty
thereof.  In order to enforce payment of the Loans, Notes, Reimbursement
Obligations and the Borrower Loan Parties’ obligations under this Agreement,
foreclose or otherwise realize on any collateral security therefor, and to
exercise the rights granted to the Administrative Agent hereunder and thereunder
and under applicable law, the Administrative Agent shall be under no obligation
at any time to first resort to any collateral security, property, liens or any
other rights or remedies whatsoever, and the Lenders shall have the right to
enforce the Loans, Notes, Reimbursement Obligations and the Borrower Loan
Parties’ obligations under this Agreement irrespective of whether or not other
proceedings or steps are pending seeking resort to or realization upon or from
any of the foregoing.  By its acceptance below, each Borrower Loan Party hereby
expressly waives and surrenders any defense to its joint and several liability
on the Loans, Notes or Reimbursement Obligations under this Agreement based upon
any of the foregoing.  In furtherance thereof, each Borrower Loan Party agrees
that wherever in this Agreement it is provided that a Borrower Loan Party is
liable for a payment such obligation is the joint and several obligation of each
Borrower Loan Party.
 
Section 13.28.  Appointment and Authorization of GFA.  Glutino irrevocably
appoints and authorizes GFA to take such action as agent on its behalf and to
exercise such powers under the Loan Documents as are delegated to GFA by the
terms thereof, together with all such powers as are reasonably incidental
thereto.  Each Borrower Loan Party irrevocably agrees that the Lenders and
Administrative Agent may conclusively rely on the authority of GFA in exercising
the powers granted to it by the terms of this Agreement.

 
 
-12-

--------------------------------------------------------------------------------

 
 
(c)     Exhibit A to the Credit Agreement shall be amended in its entirety and
as so amended shall be replaced with Exhibit A to this Amendment.
 
(d)    Exhibit B to the Credit Agreement shall be amended in its entirety and as
so amended shall be replaced with Exhibit B to this Amendment.
 
(e)     Exhibit C to the Credit Agreement shall be amended in its entirety and
as so amended shall be replaced with Exhibit C to this Amendment.
 
(f)     Each of Exhibit D-1, Exhibit D-2 and Exhibit D-3 to the Credit Agreement
shall be amended in its entirety and as so amended shall be replaced with
Exhibit D-1, Exhibit D-2 and Exhibit D-3, respectively, to this Agreement.
 
(g)    Exhibit E to the Credit Agreement shall be amended in its entirety and as
so amended shall be replaced with Exhibit E to this Amendment.
 
(h)    Exhibit F to the Credit Agreement shall be amended in its entirety and as
so amended shall be replaced with Exhibit F to this Amendment.
 
(i)      Exhibit G to the Credit Agreement shall be amended in its entirety and
as so amended shall be replaced with Exhibit G to this Amendment.
 
(j)      Exhibit H to the Credit Agreement shall be amended in its entirety and
as so amended shall be replaced with Exhibit H to this Amendment.  
 
(k)     Schedule 6.2 to the Credit Agreement is hereby amended in its entirety
and as so amended shall be replaced with Schedule 6.2 to this Amendment.
 
Section 4.                Conditions Precedent.
 
4.1.   The effectiveness of this Amendment is subject to the satisfaction (or
waiver by the Administrative Agent) of all of the following conditions
precedent:
 
(a)     GFA, the Guarantors, the Required Lenders, and the Administrative Agent
shall have executed and delivered this Amendment;
 
(b)    the Administrative Agent shall have received for the ratable account of
each Lender that executes and delivers this Amendment on or prior to 12:00 Noon
Central time on August 1, 2011, payment of the amendment fee agreed to in
writing between GFA and the Administrative Agent;
 
(c)    the Administrative Agent shall have received a certificate, substantially
in the form of Exhibit I to this Amendment, as to the solvency of the Parent and
its Subsidiaries on a consolidated basis after giving effect to the Glutino
Acquisition;
 
 
-13-

--------------------------------------------------------------------------------

 
 
(d)    the Administrative Agent shall have received copies of resolutions of
GFA’s Board of Directors (or similar governing body) authorizing the execution,
delivery and performance of this Amendment and the consummation of the
transactions contemplated hereby, together with specimen signatures of the
persons authorized to execute such documents on GFA’s behalf, all certified in
each instance by its Secretary or Assistant Secretary;
 
(e)    the Administrative Agent shall have received copies of the certificates
of good standing for each of GFA and Smart Balance (dated no earlier than thirty
(30) days prior to the First Amendment Effective Date) from the office of the
secretary of state of the state of its incorporation or organization;
 
(f)     the Administrative Agent shall have received financing statement, tax,
and judgment lien search results against the Property of Glutino and its
Subsidiaries evidencing the absence of Liens on their Property (other than those
permitted under Section 8.8 of the Credit Agreement, as amended hereby, and any
such Liens that will be terminated and released in connection with the
consummation of the Glutino Acquisition);
 
(g)    the Administrative Agent shall have received the favorable written
opinion of counsel to GFA in form and substance reasonably satisfactory to the
Administrative Agent; and
 
(h)    the Administrative Agent shall have received for the account of the
Lenders copies (executed or certified, as may be appropriate) of all legal
documents or proceedings taken in connection with the execution and delivery of
this Amendment and such other agreements, instruments, documents, certificates,
and opinions as the Administrative Agent or its counsel may reasonably request,
each in form and substance reasonably satisfactory to the Administrative Agent.
 
4.2.    The effectiveness of the Glutino Accession is subject, except as
otherwise set forth below, to the satisfaction (or waiver by the Administrative
Agent) of all of the following conditions precedent:
 
(a)     the Administrative Agent shall have received an executed Stock Purchase
Agreement and any other related agreement entered into in connection with the
Glutino Acquisition;
 
(b)    the Administrative Agent shall have received a certificate confirming
that each of the representations and warranties set forth in Section 6 of the
Credit Agreement are true and correct as to Glutino as of the Glutino Accession
Date;
 
(c)the Administrative Agent shall have received copies of resolutions of
Glutino’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of the Credit Agreement, the other Loan
Documents, the Assumption and Supplemental Security Agreement and the
consummation of the transactions contemplated thereby, together with specimen
signatures of the persons authorized to execute such documents on Glutino’s
behalf, all certified in each instance by its Secretary or Assistant
Secretary;  
 
 
-14-

--------------------------------------------------------------------------------

 
 
(d)     the Administrative Agent shall have received for each Lender such
Lender’s duly executed replacement Notes of GFA and Glutino dated the date
hereof and otherwise in compliance with the provisions of Section 1.11 of the
Credit Agreement;
 
(e)the Administrative Agent shall have received copies of Glutino’s articles of
incorporation and bylaws (or comparable organizational documents) and any
amendments thereto, certified by its Secretary or Assistant Secretary or other
appropriate officer;
 
(f)the Administrative Agent shall have received a Collateral Assignment of
Material Contracts and an Assumption and Supplemental Security Agreement duly
executed by GFA, Glutino and the Guarantors, together with (i) original stock
certificates or other similar instruments or securities representing all of the
issued and outstanding shares of capital stock or other equity interests (to the
extent certificated) in each Subsidiary (66% of such capital stock in the case
of any Foreign Subsidiary (the term “Foreign Subsidiary”, for the avoidance of
doubt shall be deemed to include Newco Canada (as defined in Schedule 8.28
hereto) and New Target Sub (as defined in Schedule 8.28 hereto)), (ii) stock
powers for the Collateral consisting of the stock or other equity interests (to
the extent certificated) in each Subsidiary executed in blank and undated, and
(iii) UCC financing statements to be filed against Glutino, as debtor, in favor
of the Administrative Agent, as secured party, as applicable;
 
(g)the Administrative Agent shall have received evidence of insurance from
Glutino required to be maintained under the Loan Documents, naming the
Administrative Agent as mortgagee and loss payee;
 
(h)the Administrative Agent shall have received for each Lender a list of each
of Glutino’s Authorized Representatives;
 
(i) the Administrative Agent shall have received the favorable written opinion
of counsel to Glutino in form and substance reasonably satisfactory to the
Administrative Agent;
 
(j) the Administrative Agent shall have received a copy of the certificate of
good standing for Glutino (dated no earlier than thirty (30) days prior to the
date which is 10 Business Days following the First Amendment Effective Date)
from the office of the secretary of state of the state of its incorporation or
organization; and
 
(k)except as otherwise set forth in this Amendment (including, without
limitation, Section 4.3 below), GFA and Glutino shall execute such Collateral
Documents (or amendments thereto) as the Administrative Agent may reasonably
require, and GFA and Glutino shall deliver to the Administrative Agent, at their
own cost and expense, such other instruments, documents, certificates reasonably
required by the Administrative Agent in connection therewith; provided that,
notwithstanding the foregoing, the parties hereto agree that GFA and Glutino
shall be permitted to deliver updated schedules to the Collateral Documents
(reflecting the Glutino Acquisition) to the Administrative Agent at any time on
or prior to September 2, 2011.
 
4.3.    The Parent and GFA shall cause the New Guarantor to deliver the
following items on the New Guarantor Accession Date:
 
 
-15-

--------------------------------------------------------------------------------

 
 
(a)the Administrative Agent shall have received with respect to the New
Guarantor (i) an executed Assumption and Supplemental Security Agreement in form
and substance satisfactory to the Administrative Agent, (ii) an executed
Additional Guarantor Supplement in form and substance satisfactory to the
Administrative Agent, (iii) resolutions of the New Guarantor’s Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and the consummation of
the transactions contemplated thereby, certified by its Secretary or Assistant
Secretary or other appropriate officer and otherwise in form and substance
satisfactory to the Administrative Agent, (iv) copies of the organizational
documents of the New Guarantor certified by its Secretary or Assistant Secretary
or other appropriate officer, (v) copies of the certificates of good standing
for the New Guarantor (or equivalents thereof dated no earlier than thirty (30)
days prior to the First Amendment Effective Date), (vi) a legal opinion of
counsel to the New Guarantor in form and substance satisfactory to the
Administrative Agent and (vii) such other documents as may be required by the
terms of Section 4 of the Credit Agreement with respect to such New Guarantor.
 
Section 5.                Representations.
 
In order to induce the Lenders to execute and deliver this Amendment:
 
5.1.GFA hereby represents to the Lenders that as of the date hereof this
Amendment has been duly authorized, executed and delivered thereby.
 
5.2.GFA hereby represents to the Lenders that as of the date hereof (i) no
Default or Event of Default has occurred and is continuing under the Credit
Agreement or shall result after giving effect to this Amendment and (b) the
representations and warranties set forth in Section 6 of the Credit Agreement
are true and correct (except that the representations contained in Section 6.5
shall be deemed to refer to the most recent financial statements delivered to
the Administrative Agent pursuant thereto) in all material respects and that any
other representations and warranties which relate to a specific date are true
and correct as of such date.
 
Section 6.                Miscellaneous.
 
6.1.Notwithstanding anything in the Credit Agreement (including, without
limitation, Section 11.12 thereof) to the contrary, by the execution and
delivery of this Amendment, the Lenders hereby authorize the Administrative
Agent to take such action (and execute and deliver such documents, including
amendments to the Collateral Documents) on the Lenders’ behalf as the
Administrative Agent determines is reasonably necessary or appropriate, in its
sole discretion, to carry out its obligations under Sections 4.1, 4.2 and 4.3
above.
 
6.2.GFA heretofore executed and delivered to the Administrative Agent the
Security Agreement and certain other Collateral Documents. GFA hereby
acknowledges and agrees that the Liens created and provided for by the
Collateral Documents continue to secure, among other things, the Obligations
arising under the Credit Agreement as amended hereby; and the Collateral
Documents and the rights and remedies of the Administrative Agent thereunder,
the obligations of GFA thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Collateral Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Amendment.
 
 
-16-

--------------------------------------------------------------------------------

 
 
6.3.Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms.  Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.
 
6.4.GFA agrees to pay on demand all costs and expenses of or incurred by the
Administrative Agent in connection with the negotiation, preparation, execution
and delivery of this Amendment, including the reasonable fees and expenses of
counsel for the Administrative Agent.
 
6.5.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Amendment
shall be governed by the internal laws of the State of Illinois.
 
[Signature Page to Follow.]
 
 
-17-

--------------------------------------------------------------------------------

 
 
This First Amendment to Amended and Restated Credit Agreement is entered into as
of the date and year first above written.



 
“Borrowers”
     
GFA Brands, Inc.
     
By
/s/ Alan S. Gever    
Name:  Alan S. Gever
 
 
Title: Executive Vice President, Chief
          Financial Officer, Treasurer and
          Assistant Secretary
     
“Guarantors”
     
Smart Balance, Inc.
     
By
/s/ Alan S. Gever    
Name:  Alan S. Gever
   
Title: Executive Vice President, Chief
          Financial Officer, Treasurer and
          Assistant Secretary



[Signature page to First Amendment]
 
 
 

--------------------------------------------------------------------------------

 
 
Accepted and agreed to.



 
“Administrative Agent and L/C Issuer”
     
Bank of Montreal, as L/C Issuer and as
 
Administrative Agent
     
By
/s/ Philip Langheim    
Name
Philip Langheim    
Title
Managing Director 



[Signature page to First Amendment]


 
 

--------------------------------------------------------------------------------

 



 
“Lenders”
     
Bank of Montreal
     
By
/s/ Philip Langheim    
Name
Philip Langheim    
Title
Managing Director



[Signature page to First Amendment]


 
 

--------------------------------------------------------------------------------

 



 
General Electric Capital Corporation, as
 
a Lender
     
By:
/s/ John J. Ryan    
Name:
John J. Ryan    
Title: Duly Authorized Signatory



[Signature page to First Amendment]
 
 
 

--------------------------------------------------------------------------------

 
 

 
GE Capital Financial Inc., as a Lender
     
By:
/s/ Dennis Leonard    
Name:
Dennis Leonard    
Title: Duly Authorized Signatory



[Signature page to First Amendment]


 
 

--------------------------------------------------------------------------------

 



 
Union Bank, N.A.
     
By
/s/ Pierre Bury    
Name
Pierre Bury    
Title
Vice President



[Signature page to First Amendment]


 
 

--------------------------------------------------------------------------------

 



 
Siemens Financial Services, inc.
     
By
/s/ Maria Levy    
Name
Maria Levy    
Title
Director        
By
/s/ Michael Zion    
Name
Michael Zion    
Title
Portfolio Manager

 
[Signature page to First Amendment]

 
 

--------------------------------------------------------------------------------

 



 
Fifth Third Bank
     
By
/s/ Marc Crady    
Name
Marc Crady    
Title
Vice President



[Signature page to First Amendment]

 
 
 

--------------------------------------------------------------------------------

 
 

 
KeyBank National Association
     
By
/s/ Shibani Faehnle    
Name
Shibani Faehnle    
Title
Vice President 



[Signature page to First Amendment]


 
 

--------------------------------------------------------------------------------

 



 
ING Capital LLC
     
By
/s/ William B. Redmond    
Name
William B. Redmond    
Title
Managing Director



[Signature page to First Amendment]


 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
Notice of Payment Request
 
[Date]
 
[Name of Lender]
[Address]
 
Attention:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 31, 2011, among GFA Brands, Inc., Glutino USA, Inc., the Guarantors
party thereto, the Lenders party thereto, and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”).  Capitalized terms used herein and not defined
herein have the meanings assigned to them in the Credit Agreement.  [The
Borrower has failed to pay its Reimbursement Obligation in the amount of
$____________.  Your Revolver Percentage of the unpaid Reimbursement Obligation
is $_____________] or [__________________________ has been required to return a
payment by the Borrower of a Reimbursement Obligation in the amount of
$_______________.  Your Revolver Percentage of the returned Reimbursement
Obligation is $_______________.]



 
Very truly yours,
     
,
 
as L/C Issuer
     
By
     
Name
     
Title
 



 
 

--------------------------------------------------------------------------------

 


Exhibit B
 
Notice of Borrowing
 
Date: ______________, ____
 
To:
Bank of Montreal, as Administrative Agent for the Lenders parties to that
certain Amended and Restated Credit Agreement dated as of March 31, 2011 (as
extended, renewed, amended or restated from time to time, the“Credit
Agreement”), among GFA Brands, Inc., Glutino USA, Inc., the Guarantors party
thereto, certain Lenders which are signatories thereto, and Bank of Montreal, as
Administrative Agent

 
Ladies and Gentlemen:
 
The undersigned, _________________ (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the Borrowing specified below:
 
1.The Business Day of the proposed Borrowing is ___________, ____.
 
2.The aggregate amount of the proposed Borrowing is $______________.
 
3.The Borrowing is being advanced under the [Revolving] [Term] Credit.
 
4.The Borrowing is to be comprised of $___________ of [Base Rate] [Eurodollar]
Loans.
 
[5.The duration of the Interest Period for the Eurodollar Loans included in the
Borrowing shall be ____________ months.]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
 
(a)the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); and
 
(b)no Default or Event of Default exists or would result from such proposed
Borrowing.



         
By
     
Name
     
Title
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Notice of Continuation/Conversion
 
Date:  ____________, ____
 
To:
Bank of Montreal, as Administrative Agent for the Lenders parties to that
certain Amended and Restated Credit Agreement dated as of March 31, 2011 (as
extended, renewed, amended or restated from time to time, the“Credit Agreement”)
among GFA Brands, Inc., Glutino USA, Inc., the Guarantors party thereto, certain
Lenders which are signatories thereto, and Bank of Montreal, as Administrative
Agent

 
Ladies and Gentlemen:
 
The undersigned, _________________ (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:
 
1.The conversion/continuation Date is __________, ____.
 
2.The aggregate amount of the [Revolving] [Term] Loans to be [converted]
[continued] is $______________.
 
3.The Loans are to be [converted into] [continued as] [Eurodollar] [Base Rate]
Loans.
 
4.[If applicable:]  The duration of the Interest Period for the [Revolving]
[Term] Loans included in the [conversion] [continuation] shall be _________
months.
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
 
(a)the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); provided, however, that this condition shall not apply to the
conversion of an outstanding Eurodollar Loan to a Base Rate Loan; and
 
(b)no Default or Event of Default exists, or would result from such proposed
[conversion] [continuation].




         
By
     
Name
     
Title
 



 
 

--------------------------------------------------------------------------------

 


Exhibit D-1
 
Term Note
 
____________, _______
 
For Value Received, the undersigned, GFA Brands, Inc., a Delaware corporation
and Glutino USA, Inc., a Delaware corporation (the “Borrowers”), hereby promise
to pay to _________________________ (the “Lender”) or its registered assigns at
the principal office of the Administrative Agent in Chicago, Illinois (or such
other location as the Administrative Agent may designate to the Borrowers), in
immediately available funds, the principal sum of the aggregate unpaid principal
amount of all Term Loans made or maintained by the Lender to the Borrowers
pursuant to the Credit Agreement, in installments in the amounts called for by
Section 1.8(a) of the Credit Agreement, commencing on March 31, 2010, together
with interest on the principal amount of such Term Loan from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in the Credit Agreement.  
 
This Note is one of the Term Notes referred to in the Amended and Restated
Credit Agreement dated as of March 31, 2011, among the Borrowers, the Guarantors
party thereto, the Lenders and L/C Issuer parties thereto, and Bank of Montreal,
as Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof.  All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement.  This Note shall be governed
by and construed in accordance with the internal laws of the State of Illinois.
 
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
 
The Borrowers hereby waive demand, presentment, protest or notice of any kind
hereunder.
 
This Note is issued in substitution and replacement for, and evidences all
indebtedness previously evidenced by, that certain Note of ____________________
dated _____________, ____, payable to the Lender.



 
GFA Brands, Inc.
     
By
     
Name
     
Title
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Glutino USA, Inc.
     
By
     
Name
     
Title
 



 
-2-

--------------------------------------------------------------------------------

 
 
Exhibit D-2
 
Revolving Note
____________, ______
 
For Value Received, the undersigned, GFA Brands, Inc., a Delaware
corporation and Glutino USA, Inc., a Delaware corporation (the “Borrowers”),
hereby promise to pay to ____________________ (the “Lender”) or its registered
assigns on the Revolving Credit Termination Date of the hereinafter defined
Credit Agreement, at the principal office of the Administrative Agent in Chicago
Illinois (or such other location as the Administrative Agent may designate to
the Borrowers), in immediately available funds, the principal sum of the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrowers pursuant to the Credit Agreement, together with interest on the
principal amount of each Revolving Loan from time to time outstanding hereunder
at the rates, and payable in the manner and on the dates, specified in the
Credit Agreement.
 
This Note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement dated as of March 31, 2011, among the Borrowers, the Guarantors
party thereto, the Lenders and L/C Issuer parties thereto, and Bank of Montreal,
as Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof.  All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement.  This Note shall be governed
by and construed in accordance with the internal laws of the State of Illinois.
 
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
 
The Borrowers hereby waive demand, presentment, protest or notice of any kind
hereunder.
 
This Note is issued in substitution and replacement for, and evidences all
indebtedness previously evidenced by, that certain Note of ____________________
dated _____________, ____, payable to the Lender.



 
GFA Brands, Inc.
     
By
     
Name
     
Title
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Glutino USA, Inc.
     
By
     
Name
     
Title
 

 
 
-2-

--------------------------------------------------------------------------------

 
 
Exhibit D-3
 
Swing Note
____________, ___
 
For Value Received, the undersigned, GFA Brands, Inc., a Delaware corporation
and Glutino USA, Inc., a Delaware corporation (the “Borrowers”), hereby promise
to pay to ___________________ (the “Lender”) or its registered assigns on the
Revolving Credit Termination Date of the hereinafter defined Credit Agreement,
at the principal office of the Administrative Agent in Chicago, Illinois (or
such other location as the Administrative Agent may designate to the Borrowers),
in immediately available funds, the principal sum of the aggregate unpaid
principal amount of all Swing Loans made by the Lender to the Borrowers pursuant
to the Credit Agreement, together with interest on the principal amount of each
Swing Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Credit Agreement.
 
This Note is the Swing Note referred to in the Amended and Restated Credit
Agreement dated as of March 31, 2011, among the Borrowers, the Guarantors party
thereto, the Lenders and L/C Issuer parties thereto, and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof.  All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement.  This Note shall be governed
by and construed in accordance with the internal laws of the State of Illinois.
 
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
 
The Borrowers hereby waive demand, presentment, protest or notice of any kind
hereunder.
 
This Note is issued in substitution and replacement for, and evidences all
indebtedness previously evidenced by, that certain Note of ____________________
dated _____________, ____, payable to the Lender.



 
GFA Brands, Inc.
     
By
     
Name
     
Title
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Glutino USA, Inc.
     
By
     
Name
     
Title
 

 
 
-2-

--------------------------------------------------------------------------------

 
 
Exhibit E
 
GFA Brands, Inc.
 
Compliance Certificate
 
To:
Bank of Montreal, as Administrative Agent under, and the Lenders and L/C Issuer
parties to, the Credit Agreement described below

 
 This Compliance Certificate is furnished to the Administrative Agent, the L/C
Issuer, and the Lenders pursuant to that certain Amended and Restated Credit
Agreement dated as of March 31, 2011, among us, Smart Balance, Inc., the direct
and indirect Subsidiaries of the Borrowers from time to time party thereto, as
Guarantors, certain Lenders which are signatories thereto, and Bank of Montreal,
as Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”).  Unless otherwise defined herein, the terms used
in this Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.
 
 The Undersigned hereby certifies that:
 
1.I am the duly elected ____________ of _________________;
 
2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
 
3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;
 
4.The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete in all material respects as of the date and for the periods
covered thereby, provided that with respect to any quarterly statements
delivered, such statements are subject to normal year-end audit adjustments and
the absence of footnotes; and
 
5.The Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:



                       

 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.



 
GFA Brands, Inc.
     
By
     
Name
     
Title
       
Glutino USA, Inc.
     
By
     
Name
     
Title
 

 
 
-2-

--------------------------------------------------------------------------------

 
 
Schedule I
to Compliance Certificate
 
GFA Brands, Inc.
Glutino USA, Inc.
 
Compliance Calculations
for Amended and Restated Credit Agreement
dated as of March 31, 2011
 
Calculations as of _____________, _______

               
A.
Total Funded Debt/EBITDA Ratio (Section 8.23(a))
               
1.
Total Funded Debt
$
___________
           
2.
Available Cash
 
___________
           
3.
Line A1 minus A2
 
___________
           
4.
Net Income for past 4 quarters
 
___________
           
5.
Interest Expense for past 4 quarters
 
___________
           
6.
Income and franchise taxes for past 4 quarters
 
___________
           
7.
Depreciation and Amortization Expense for past 4 quarters
 
___________
           
8.
Non-cash equity compensation for past 4 quarters
 
___________
           
9.
Non-cash warrant expenses for past 4 quarters
 
___________
           
10.
Write off or amortization of deferred financing costs for past 4 quarters
 
___________
           
11.
Other non-cash, non-recurring expenses
 
___________
           
12.
Special bonuses (up to $1,000,000) to employees of any Glutino Subsidiary for
past 4 quarters
 
___________
           
13.
Expenses incurred in connection with the termination of hedging agreements of
any Glutino Subsidiary for past 4 quarters
 
___________
           
14.
Long-term incentive compensation for employees of any Glutino Subsidiary for
past 4 quarters
 
___________
           
15.
Costs and expenses incurred by any Glutino Subsidiary prior to the date of the
Glutino Acquisition, which shall not be incurred after the consummation of the
Glutino Acquisition (e.g., management fees) for past 4 quarters
 
___________



 
 

--------------------------------------------------------------------------------

 



 
16.
Severance and integration costs incurred in connection with the Glutino
Acquisition for past 4 quarters (limited to such costs incurred and paid prior
to the third anniversary of the consummation of the Glutino Acquisition)
 
___________
           
17.
Transaction expenses and charges incurred by the Parent or any Subsidiary
directly relating to the Glutino Acquisition for past 4 quarters in an aggregate
amount not to exceed $5,000,000
 
___________
           
18.
Transaction expenses and charges incurred by any Glutino Subsidiary directly
relating to the Glutino Acquisition (1) to the extent not directly or indirectly
paid by the Borrower or any Guarantor after the date of the Glutino Acquisition
or (2) that are otherwise reasonably acceptable to the Administrative Agent, in
each case for past 4 quarters
 
___________
           
19.
Non-cash losses arising from mark-to-market adjustments of hedging transactions
during past 4 quarters
 
___________
           
20.
Non-cash purchase accounting charges during past 4 quarters
 
___________
           
21.
Cumulative effect of changes in accounting principles as required by GAAP during
past 4 quarters
 
___________
           
22.
Pro forma adjustments related to Permitted Acquisitions other than the Glutino
Acquisition during past 4 quarters
 
___________
           
22.
Sum of Lines A4, A5, A6, A7, A8, A9, A10, A11, A12, A13, A14, A15, A16, A17,
A18, A19, A20, A21 and A22
 
___________
           
23.
Non-cash gains arising from mark-to-market adjustments of hedging transactions
during past 4 quarters
               
24.
Line A22 minus Line A23 (“EBITDA”)1
               
25.
Ratio of Line A3 to A24
 
____:1.0
           
26.
Line A25 ratio must not exceed
 
____:1.0
           
27.
The Borrowers are in compliance (circle yes or no)
 
yes/no
         
B.
Debt Service Coverage Ratio (Section 8.23(b))
               
1.
EBITDA (Line A24 above)
$
___________
           
2.
Principal payments for past 4 quarters
$
___________

 

--------------------------------------------------------------------------------

1
With respect to the Glutino Acquisition, the “EBITDA” for the Glutino
Subsidiaries to be consolidated with the EBITDA of the Parent for the fiscal
quarters of the ending June 30, 2011, March 31, 2011, December 31, 2010 and
September 30, 2010 shall be deemed to be $[__], $[__], $[__] and $[__],
respectively.

 
 
-2-

--------------------------------------------------------------------------------

 
 

 
3.
Interest Expense paid in cash for past 4 quarters
$
___________
           
4.
Sum of Lines B2 and B3
$
___________
           
5.
Ratio of Line B1 to Line B4
 
____:1.0
           
6.
Line B5 ratio must not be less than
 
2.0:1.0
           
7.
The Borrowers are in compliance (circle yes or no)
 
yes/no
         
C.
Capital Expenditures (Section 8.23(c))                
1.
Year-to-date Capital Expenditures
$
___________
           
2.
Maximum permitted amount
$
___________
           
3.
The Borrowers are in compliance (circle yes or no)
 
yes/no



 
-3-

--------------------------------------------------------------------------------

 


Exhibit F
 
Additional Guarantor Supplement
 
______________, ___
 
Bank of Montreal, as Administrative Agent for the Lenders and L/C Issuer parties
to the Amended and Restated Credit Agreement dated as of March 31, 2011, among
GFA Brands, Inc., Glutino USA, Inc., each as a Borrower, the Guarantors referred
to therein, the Lenders and L/C Issuer parties thereto from time to time, and
the Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”)
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.
 
The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof.  The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.
 
Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.  
 
The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent, the L/C Issuer, or any
Lender, or any of their Affiliates entitled to the benefits hereof, to execute
this Agreement or any other acceptance hereof.  This Agreement shall be
construed in accordance with and governed by the internal laws of the State of
Illinois.



 
Very truly yours,
     
[Name of Subsidiary Guarantor]
     
By
     
Name
     
Title
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit G
 
Assignment and Acceptance
 
Dated _____________, _____
 
Reference is made to the Amended and Restated Credit Agreement dated as of March
31, 2011 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among GFA Brands, Inc., Glutino USA, Inc., the Guarantors
party thereto, the Lenders and L/C Issuer parties thereto, and Bank of Montreal,
as Administrative Agent (the “Administrative Agent”).  Terms defined in the
Credit Agreement are used herein with the same meaning.
 
______________________________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) agree as follows:
 
1.The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, the amount and specified percentage
interest shown on Annex I hereto of the Assignor’s rights and obligations under
the Credit Agreement as of the Effective Date (as defined below), including,
without limitation, the Assignor’s Commitments as in effect on the Effective
Date and the Loans, if any, owing to the Assignor on the Effective Date and the
Assignor’s Revolver Percentage of any outstanding L/C Obligations.
 
2.The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, lien, or encumbrance of any kind; (ii)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.
 
3.The Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered to the
Lenders pursuant to Section 8.5(a), and (b) thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender; and (v) specifies as its lending office (and address for notices) the
offices set forth on its Administrative Questionnaire.
 
 
 

--------------------------------------------------------------------------------

 
 
4.As consideration for the assignment and sale contemplated in Annex I hereof,
the Assignee shall pay to the Assignor on the Effective Date in Federal funds
the amount agreed upon between them.  It is understood that commitment and/or
letter of credit fees accrued to the Effective Date with respect to the interest
assigned hereby are for the account of the Assignor and such fees accruing from
and including the Effective Date are for the account of the Assignee.  Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.
 
5.The effective date for this Assignment and Acceptance shall be ___________
(the “Effective Date”).  Following the execution of this Assignment and
Acceptance, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent and, if required, the Borrower.  It is
understood that commitment and/or letter of credit fees accrued to the Effective
Date with respect to the interest assigned hereby are for the account of the
Assignor and such fees accruing from and including the Effective Date are for
the account of the Assignee.  Each of the Assignor and the Assignee hereby
agrees that if it receives any amount under the Credit Agreement which is for
the account of the other party hereto, it shall receive the same for the
account  of such other party to the extent of such other party’s interest
therein and shall promptly pay the same to such other party.
 
6.Upon such acceptance and recording, as of the Effective Date, (i) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
 
7.Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee.  The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.
 
 
-2-

--------------------------------------------------------------------------------

 
 
8.This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Illinois.



 
[Assignor Lender]
     
By
     
Name
     
Title
       
[Assignee Lender]
     
By
     
Name
     
Title
 



Accepted and consented this
____ day of _____________


GFA Brands, Inc.
 
By
     
Name
     
Title
   



Glutino USA, Inc.
 
By
     
Name
     
Title
   



Accepted and consented to by the Administrative
Agent and L/C Issuer this ___ day of ________


Bank of Montreal,
as Administrative Agent and L/C Issuer


By
     
Name
     
Title
   

 
 
-3-

--------------------------------------------------------------------------------

 
 
Annex I
to Assignment and Acceptance
 
The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.
 
Facility Assigned
 
Aggregate
Commitment/Loans
For All Lenders
   
Amount of
Commitment/Loans
Assigned
   
Percentage
Assigned of
Commitment/Loans
                     
Revolving Credit
  $ _____________     $ _____________       _____ %                          
Term Loan
  $   _____________     $   _____________       _____ % 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit H
 
Increase Request
 
_______________, ____
 
To:
Bank of Montreal, as Administrative Agent under Credit Agreement described below

 
Ladies and Gentlemen:
 
The undersigned, GFA Brands, Inc. and Glutino USA, Inc. (the “Borrowers”),
hereby refer to the Amended and Restated Credit Agreement dated as of March 31,
2011, among the Borrowers, the Guarantors party thereto, the Lenders and L/C
Issuer party thereto and you (as amended, modified, restated or supplemented
from time to time, the “Credit Agreement”) and requests that the Administrative
Agent consent to a(n) [increase in the aggregate Revolving Credit
Commitments][making of Incremental Term Loans] (the “Increase”), in accordance
with Section 1.16 of the Credit Agreement, to be effected by [an increase in the
Revolving Credit][the making of an Incremental Term Loan] of/by [name of
existing Lender] [the addition of [name of new Lender] (the “New Lender”) as a
Lender under the terms of the Credit Agreement].  Capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
 
After giving effect to such Increase, the [Revolving Credit
Commitment][Incremental Term Loan] of the [Lender] [New Lender] shall be
$_____________.
 
[Include paragraphs 1-4 for a New Lender]
 
1.The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit
thereunder.  The New Lender acknowledges and agrees that it has made and will
continue to make, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, its own credit analysis and decisions relating to the Credit
Agreement.  The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrowers or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.
 
 
 

--------------------------------------------------------------------------------

 
 
2.Except as otherwise provided in the Credit Agreement, effective as of the date
of acceptance hereof by the Administrative Agent, the New Lender (i) shall be
deemed automatically to have become a party to the Credit Agreement and have all
the rights and obligations of a “Lender” under the Credit Agreement as if it
were an original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto.
 
3.The New Lender shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
4.[The New Lender has delivered, if appropriate, to the Borrowers and the
Administrative Agent (or is delivering to the Borrowers and the Administrative
Agent concurrently herewith) the tax forms referred to in Section 13.1 of the
Credit Agreement.]
 
This Agreement shall be deemed to be a contractual obligation under, and shall
be governed by and construed in accordance with, the laws of the state of
Illinois.
 
The Increase shall be effective when the executed consent of the Administrative
Agent is received or otherwise in accordance with Section 1.16 of the Credit
Agreement, but not in any case prior to ___________________, ____.  It shall be
a condition to the effectiveness of the Increase that all expenses referred to
in Section 1.16 of the Credit Agreement shall have been paid.
 
The Borrowers hereby certify that no Default or Event of Default has occurred
and is continuing.
 
Please indicate the Administrative Agent’s consent to such Increase by signing
the enclosed copy of this letter in the space provided below.



 
Very truly yours,
             
By
     
Name
     
Title
 

 
 
-2-

--------------------------------------------------------------------------------

 
 

 
[New or Existing Lender increasing
 
commitments or making incremental
 
term loans]
     
By
     
Name
     
Title
 



The undersigned hereby consents on this __
day of __________________ to the
above-requested Increase


Bank of Montreal, as Administrative Agent
 
By
     
Name
     
Title
   



 
-3-

--------------------------------------------------------------------------------

 
 
Exhibit I


Form of Solvency Certificate
 
The undersigned, the _________ of GFA Brands, Inc., a Delaware corporation (the
“Borrower”) and the ______________ of Smart Balance, Inc., a Delaware
corporation (the “Parent”) hereby certify, in accordance with Sections 4.1(c) of
that certain First Amendment to Amended and Restated Credit Agreement dated as
of August 3, 2011, which amends that certain Amended and Restated Credit
Agreement dated as of March 31, 2011 (the “Credit Agreement”), each among the
Borrower, the Parent, the Lenders party thereto, the Guarantors party thereto,
and Bank of Montreal, as Administrative Agent as provided therein, as follows:
 
After giving effect to the Glutino Acquisition, the Parent, the Borrower and
their Subsidiaries are solvent, able to pay their debts as they become due, and
have sufficient capital to carry or their business and all business in which
they are about to engage.
 
Capitalized terms used herein but not defined shall have the meanings assigned
to such terms in the Credit Agreement.
 
[Signature Page to Follow]
 
 
-1-

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Borrower has caused this Officer’s Certificate to be
duly executed and delivered this ____ day of __________, 2011.



 
GFA Brands, Inc.
     
By:
     
Name:
     
Its:
       
Smart Balance, Inc.
     
By:
     
Name:
     
Its:
 



 
-2-

--------------------------------------------------------------------------------

 


Exhibit J

 
Form of Joinder Agreement
 
 
August __, 2011
 
Bank of Montreal, as Administrative Agent for the Lenders and L/C Issuer parties
to the Amended and Restated Credit Agreement dated as of March 31, 2011, among
GFA Brands, Inc., Glutino USA, Inc., each as a Borrower, the Guarantors referred
to therein, the Lenders and L/C Issuer parties thereto from time to time, and
the Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”)
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.
 
The undersigned, Glutino USA, Inc., a Delaware corporation (“NewCo”) hereby
elects to be a “Borrower” for all purposes of the Credit Agreement, effective
from the date hereof.  NewCo confirms that the representations and warranties
set forth in Section 6 of the Credit Agreement are true and correct as to NewCo
as of the date hereof and NewCo shall comply with each of the covenants set
forth in Section 8 of the Credit Agreement applicable to it.
 
Without limiting the generality of the foregoing, NewCo hereby agrees to perform
all the obligations of a Borrower under, and to be bound in all respects by the
terms of, the Credit Agreement to the same extent and with the same force and
effect as if NewCo were a signatory party thereto.  
 
[Remainder Left Intentionally Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and shall
not be necessary for the Administrative Agent to execute this Agreement or any
other acceptance hereof.  This Agreement shall be construed in accordance with
and governed by the internal laws of the State of Illinois.



 
Very truly yours,
     
Glutino USA, Inc.
     
By
     
Name
     
Title
 



 
-2-

--------------------------------------------------------------------------------

 
 